AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I of!   )



                                                        UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 1987)
                                 v.

                               Jesus Rios-Navarro                                          Case Number: 2: 19-rnj-9305

                                                                                           Dana M. Grimes
                                                                                           Defendant's Attome~.r------------------


REGISTRATION NO. 85011298                                                                                                Fll~ED
THE DEFENDANT:                                                                                                             MAY - 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                    ~~--''---~~~~~~~~~.----1===============t~-t
 D was found guilty to count(s)
      after a plea of not guilty.                                              ~--                     ~UTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offen;;em':

Title & Section                                       Nature of Offense                                                      Count Number(s)
8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                            1

 D The defendant has been found not guilty on count(s)                               ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                   0 TIME SERVED                     ~            /S"                           days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, May 6, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    ~~
       .            ---~ .. ,_.~ ... -·" .,,....   ,../- ""'   -~
Received ,;~: · • ;·-                     ,,/
              lJUSM

                                                                                    UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                     2: l 9-mj-9305
